Citation Nr: 1147398	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-04 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depressive disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, including service in Vietnam.  He received the Combat Infantryman Badge (CIB).

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board video conference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the VA Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional development is warranted in this case before the Board can properly decide the issues on appeal.  With respect to the claim of entitlement to service connection for PTSD, service connection requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f). 

Here, in denying the Veteran's claim of entitlement to service connection for PTSD in November 2008, the RO acknowledged that the Veteran served in combat and had combat stressors, but found that he did not have a diagnosis of PTSD.  This was based on the September 2008 VA examination report, in which the VA examiner who conducted noted that the Veteran did not report symptoms meeting full DSM-IV criteria for PTSD.  However, the examiner also noted that the Veteran was extremely reluctant to provide specific information about his emotional and psychological symptoms and that it was possible that the examination did not fully elicit all of the Veteran's psychiatric symptoms.  He recommended that the Veteran be afforded another examination if he developed or became aware of psychological difficulties.  The Veteran has since requested that he be afforded a new examination with a psychiatrist and indicated at the Board hearing in October 2011 that he would try his best to be more forthcoming at the examination and discuss the pertinent issues.  Accordingly, he should be afforded a new VA examination with respect to this claimed disability.

With respect to the claim of entitlement to service connection for major depressive order, establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi,  381 F. 3d 1163, 1167 (Fed. Cir. 2004).  In this regard, the Board finds that the VA examination report of September 2008 as it pertains to the Veteran's claimed major depressive disorder is inadequate because, although the VA examiner provided an opinion against a nexus between the Veteran's major depressive disorder, in remission, and service, he did not provide any rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Accordingly, the Veteran should be afforded a new VA examination with respect to this claimed disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Also, the Veteran testified in October 2011 that he was in receipt of disability benefits from the Social Security Administration (SSA).  In November 2011, the Veteran's representative submitted the SSA's disability determination.  However, the submission did not include the medical records underlying this determination.  The disability determination referenced the opinions of a psychologist and a psychiatrist, which were attached as exhibits.  However, neither these nor any other exhibits were included in the recent submission.  Consequently, all medical records related to the SSA's disability determination should be obtained.

If there is any indication that there are relevant outstanding VA or private psychiatric treatment records, action should be taken to obtain such treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be permanently associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file, and action should be taken in accordance with 38 C.F.R. § 3.159(e).

2.  Take appropriate action to obtain any identified relevant outstanding VA or private treatment records.

3.  After all records and/or responses received from the above request have been associated with the claims file, arrange for the Veteran to undergo a VA psychiatric examination by a psychiatrist.  The entire claims file, to include a complete copy of the REMAND, must be made available to the psychiatrist designated to examine the Veteran.  The report of examination should include discussion of the Veteran's documented medical history and assertions and all clinical findings should be reported in detail, including the Veteran's combat stressor or stressors.

The psychiatrist should provide an opinion as to whether the Veteran has PTSD that is related to any combat stressor.

The psychiatrist should also provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's major depressive disorder is related to service.

A complete rationale must accompany each opinion provided.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the claims for entitlement to service connection for PTSD and major depressive disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


